Citation Nr: 1334037	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from July 1963 to December 1963 in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for hearing loss and tinnitus.  

The Veteran disagreed with the denial of both issue and the RO issued a statement of the case (SOC) in August 2011.  On his VA Form 9 received in September 2011, the Appellant indicated his wished to appeal only the issue of tinnitus.  Therefore, only the issue of entitlement to service connection for tinnitus is currently before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2013).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Appellant's claim.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Appellant's claim prior to a decision on appeal.  

The Appellant seeks service connection for tinnitus that he contends began while in service and resulted from exposure to loud noises from, among other things, small weapons fire, grenades, infiltration courses and tanks.  He was afforded a VA audiology examination in February 2011 during which the examiner diagnosed bilateral sensorineural hearing loss and tinnitus, but opined that it was less likely than not that his tinnitus was related to military noise exposure because his hearing was normal at his November 1963 separation examination.  

The VA opinion conducted in February 2011 is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the examiner stated that a normal audiogram subsequent to noise exposure would verify that hearing recovered without a permanent hearing loss, he did not explain the etiology of the Appellant's current tinnitus.  The examiner noted the history of noise exposure reported by the Appellant, but he did not discuss the likely contribution, if any, of noise during service to the Appellant's current tinnitus.  An additional VA examination and opinion is needed and should include consideration of the Appellant's credibly reported history of tinnitus since service and a discussion on the effect, if any, that noise exposure both during and post-service had on the Appellant's current condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported tinnitus.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder and any pertinent records must be available for review by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is requested to state whether it is at least as likely as not (i.e., probability of 50 percent) that the Appellant's tinnitus had its onset during service or is causally related to service or any incident in service, including noise exposure.  The examiner is requested to provide a rationale for any opinion expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate the Appellant's claim.  If any benefit remains denied, the Appellant and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate review.

No action is required of the Appellant until he is notified by the RO; however, the Appellant is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

